DETAILED ACTION
This action is in response to Applicant’s submission dated December 14, 2021; in which Applicant elected the invention of Group I with traverse as well as providing a species for search purposes only.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Applicant traverses the previous restriction requirement arguing that the phosphoinositide 3-kinase inhibitor of Group I and the compositions of Group III should be combined into the same group.  Examiner agrees and withdraws the restriction requirement for Group III, thereby including it with Group I.
Claims 1-9 and 12-13 are examined.  
A complete reply to the final rejection must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 


Quayle Action

	This application is in condition for allowance except for the following formal matters:
The non-elected subject matter needs to be deleted from the claims.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).
	A shortened statutory period for reply to this action  is set to expire TWO MONTHS from the mailing date of this letter.


Allowable Subject Matter
Claims 1-9 and 12-13 are patentable over Ishii, et al., WO 2020/130125.  The reference teaches a pharmaceutical composition useful for treating pancreatic cancer utilizing a kinase inhibitor from a long list including both phosphoinositide 3-kinase inhibitor or Src inhibitor, but it does not appear that there is a suggestion or a motivation in the reference to combine the both of them in combination therapy as with the instant claimed invention.  Therefore, the claims are free of prior art. 		

Conclusion

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932